Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The restriction requirement mailed June 01, 2020 is withdrawn to advance prosecution, without acquiescing to Applicant’s traversal.  The non-responsive notice mailed November 13, 2020 is rescinded.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the drawings:
In Fig. 1D, reference numeral --106-- should be added to show “first doped semiconductor layer”; reference numeral --108-- should be added to show “n+ doped 
In Fig. 1H, reference numeral --106-- should be added to show “first doped semiconductor layer”; reference numeral --108-- should be added to show “n+ doped semiconductor layer”; reference numeral --110-- should be added to show “n- doped semiconductor layer”; reference numeral --138-- should be added to show “first conducting material”; and reference numeral --140-- should be added to show “second conducting material”; and
In Fig. 1I, reference numeral --106-- should be added to show “first doped semiconductor layer”; reference numeral --108-- should be added to show “n+ doped semiconductor layer”; reference numeral --110-- should be added to show “n- doped semiconductor layer”; reference numeral --138-- should be added to show “first conducting material”; and reference numeral --140-- should be added to show “second conducting material”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, alone or in combination, fails to teach or fairly suggest a light-emitting or light-receiving diode comprising a first electrode arranged against outer side walls of the dielectric portions and against side walls of the second part of the first doped semi-conductor portion, being electrically connected to the first doped semi-conductor portion only by contact with the side walls of the second part of 
The closest prior art of record, alone or in combination, fails to teach or fairly suggest a method for producing a light-emitting or light-receiving diode comprising producing a first electrode arranged against outer side walls of the dielectric portions and against side walls of the second part of the first doped semi-conductor portion, the first electrode being electrically connected to the first doped semi-conductor portion only by contact with the side walls of the second part of the first doped semi-conductor portion, and passing through an entire thickness of the first doped semi-conductor portion, and producing a second part of the second electrode on the first part of the second electrode, as recited in claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Q Tran whose telephone number is (571)272-1885.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew Q Tran/Primary Examiner, Art Unit 2812